Bieluch, J.,
dissenting. I concur in the majority’s disclosure of the material facts. I also agree with its conclusion that the one year written notice required by General Statutes § 31-294, a condition precedent for benefits to be payable to the plaintiffs under General Statutes § 7-433c, is jurisdictional in nature and cannot be waived or conferred by stipulation. Walsh v. A. Waldron & Sons, 112 Conn. 579, 584, 153 A. 298 (1931). I except (1) to the majority’s unwarranted application of the medical care exception to the jurisdictional notice requirement, (2) to its reliance, without legal basis, upon the presumption of jurisdiction, (3) to its finding that the presumption of jurisdiction is supported by the parties’ stipulation to the awards, and (4) to its reliance upon the failure of the parties to the stipulations to originally contest the jurisdiction of the commissioner to approve the awards which they submitted.
There is no factual basis for finding compliance with § 31-294. Neither the facts stipulated by the parties for compensation in these cases,1 nor the findings and awards of the workers’ compensation commissioner, based upon the stipulations, meet the statutory requirements of § 31-294 or establish jurisdiction for the *270respective awards in each claim. In each case, a motion to open and vacate the award for lack of jurisdiction was denied by the commissioner without explanation. Notwithstanding this clear lack of jurisdiction in the records of these proceedings, the compensation review division first, and the majority now, have chosen to speculate that a statutory exception to the one year written notice requirement may apply in support of the commissioner’s jurisdiction. Such conjecture is unwarranted and improper. There is no indication in either record that an exception to the notice requirement of § 31-294 was ever considered by the commissioner. There is no foundation for any statutory exception in either case, and the lack of jurisdiction before the commissioner controls the appeals to the review division and this court.
The basis for the majority’s assumption of the commissioner’s jurisdiction is the indulgence of every presumption which favors the jurisdiction of the court. Tuccio v. Zehrung, 164 Conn. 231, 232, 319 A.2d 406 (1973). The authorities cited by the majority, however, are inapposite to the present case. In each of the cited cases, the record before the court supported such a presumption. Here, the only evidence suggestive of the commissioner’s jurisdiction in each case is the award itself, which cannot bootstrap its own jurisdiction. The only jurisdictional facts stipulated in both proceedings demonstrate unequivocally a lack of jurisdiction, namely, that the claims were untimely filed. These facts showed clearly that the commissioner, therefore, had no jurisdiction under § 31-294 to make these awards. For the presumption of jurisdiction to apply, jurisdiction must be within the possible ambit of the record, and not excluded from it. Stone v. Hawkins, 56 Conn. 111, 115, 14 A. 297 (1888). The record before us evidences no possible basis for jurisdiction. Consequently, the awards cannot be supported by an unwarranted presumption of jurisdiction.
*271The majority also holds that the defendant has failed to preclude an exception to the notice requirement of § 31-294 because “[t]he defendant has not established that it did not furnish medical care to the plaintiffs.” That ruling impermissibly shifts the burden to the defendant to disprove jurisdiction when no facts establishing jurisdiction can be found in the record before the commissioner to support the compensation awards. The majority would have the defendant go beyond the bounds of the record to disprove that which does not appear therein. The plaintiffs had the burden to establish jurisdiction, and the commissioner was bound to find legal jurisdiction for a proper award.
The notice requirement of § 31-294 of the Workers’ Compensation Act is a limitation upon the right to compensation benefits and must be strictly complied with. Walsh v. A. Waldron & Sons, supra.
For the foregoing reasons, I dissent.

 It should be noted that neither of the stipulations for compensation between the respective plaintiffs and the defendant approved by the commissioner was entered into or adopted by the defendant’s insurance carriers. Since they did not appear in the compensation proceedings, they are not parties to these appeals.